Exhibit 10.3

 

June 18, 2008

 

Remington Arms Company, Inc.

RA Brands, L.L.C.

The Marlin Firearms Company

H&R 1871, LLC

870 Remington Drive

Madison, North Carolina 27025

Attention: President

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit Agreement dated
March 15, 2006 (as at any time amended, restated, modified or otherwise
supplemented, the "Credit Agreement"), by and among Remington Arms Company,
Inc., a Delaware corporation ("Remington"), RA Brands, L.L.C., a Delaware
limited liability company ("Brands"), The Marlin Firearms Company, a Connecticut
corporation ("Marlin"), and H&R 1871, LLC, a Connecticut limited liability
company ("H&R"; Remington, Brands, Marlin and H&R are collectively referred to
herein as "Borrowers" and individually as "Borrower"), and Wachovia Bank,
National Association, a national banking association ("Wachovia"), in its
capacity as administrative and collateral agent (together with its successors in
such capacity, "Agent") for various financial institutions ("Lenders"), and such
Lenders. Each capitalized term used herein, unless otherwise defined herein,
shall have the meaning ascribed to such term in the Credit Agreement.

 

Borrowers have requested that Agent amend certain provisions of the Credit
Agreement, and Agent is willing to amend the Credit Agreement, subject to the
terms and conditions contained herein.

 

NOW, THEREFORE, for TEN DOLLARS ($10.00) in hand paid and other good and
valuable consideration, the receipt and sufficiency of which are hereby
severally acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

 

1.       Amendments to Credit Agreement. The Credit Agreement is hereby amended
as follows:

 

(a)       By deleting clauses (g), (h) and (i) of the definition of "Restricted
Investment" contained in Section 1.1 of the Credit Agreement, and by
substituting in lieu thereof the following new clauses (g), (h) and (i) thereof:

 

(g) Investments by any Subsidiary of a Borrower in a Borrower or in any Wholly
Owned Subsidiary of a Borrower that is a Guarantor, and Investments of Remington
in any Wholly Owned Subsidiary of Remington that is a Guarantor (provided that
the foregoing shall not be construed to permit Brands to transfer to any
Affiliate other than Remington all or any material part of its Intellectual
Property, or Remington to transfer any of the Collateral to any Affiliate except
for Investments expressly permitted in other clauses of this definition); (h)
Investments by any Foreign Subsidiary of a Borrower in any other Foreign
Subsidiary of a Borrower; (i) in addition to Investments otherwise expressly
permitted hereinabove, Investments by a Borrower or any Subsidiary of a Borrower
in Domestic Subsidiaries or Foreign Subsidiaries of a Borrower in an aggregate
amount not to exceed $10,000,000 at any one time outstanding for all such
Subsidiaries;

 

--------------------------------------------------------------------------------



Remington Arms Company, Inc., et al.
June 18, 2008
Page 2


(b)       By deleting Section 10.2.15 of the Credit Agreement, and by
substituting the following new

Section 10.2.15 in lieu thereof:

 

10.2.15            Tax Consolidation. File or consent to the filing of any
consolidated income tax return with any Person other than AHA, Holding, a
Borrower and any Subsidiary thereof.

 

2.         Ratification and Reaffirmation; Representations and Warranties. Each
Borrower hereby ratifies and reaffirms the Obligations, each of the Credit
Documents and all of such Borrower's covenants, duties, indebtedness and
liabilities under the Credit Documents. Each Borrower represents and warrants to
Agent and Lenders, to induce Agent and Lenders to enter into this letter
amendment, that no Default or Event of Default exists on the date hereof; the
execution, delivery and performance of this letter amendment have been duly
authorized by all requisite corporate action on the part of such Borrower and
this letter amendment has been duly executed and delivered by such Borrower; and
all of the representations and warranties made by such Borrower in the Credit
Agreement are true and correct on and as of the date hereof.

 

3.         No Novation, etc. Except as otherwise expressly provided in this
letter amendment, nothing herein shall be deemed to amend or modify any
provision of the Credit Agreement or any of the other Credit Documents, each of
which shall remain in full force and effect. This letter amendment is not
intended to be, nor shall it be construed to create, a novation or accord and
satisfaction, and the Credit Agreement as herein modified shall continue in full
force and effect. This letter amendment shall be part of the Credit Agreement
and a breach of any representation, warranty or covenant herein shall constitute
an Event of Default.

 

4.         Miscellaneous. This letter amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns. This letter amendment may be executed in any number of counterparts and
by different parties to this letter amendment on separate counterparts, each of
which, when so executed, shall be deemed an original, but all such counterparts
shall constitute one and the same letter amendment. Any signature delivered by a
party by facsimile transmission shall be deemed to be an original signature
hereto. This letter amendment and the other Credit Documents, unless otherwise
specified, shall be governed by the laws of the State of New York (without
giving effect to the conflict of laws principles thereof, other than Section
5-1401 of the New York General Obligations Law). Each Borrower agrees to take
such further actions as Agent shall reasonably request from time to time in
connection herewith to evidence or give effect to the terms and provisions set
forth herein or any of the transactions contemplated hereby. Section titles and
references used in this letter amendment shall be without substantive meaning or
content of any kind whatsoever and are not a part of the amendments among the
parties hereto.


5.         Release of Claims. To induce Agent and Lenders to enter into this
letter amendment, each Borrower hereby releases, acquits and forever discharges
Agent, and all officers, directors, agents, employees, successors and assigns of
Agent and each Lender, from any and all liabilities, claims, demands, actions or
causes of action of any kind or nature (if there be any), whether absolute or
contingent, disputed or undisputed, at law or in equity, or known or unknown,
that such Borrower now has or ever had against Agent or any Lender arising under
or in connection with any of the Credit Documents or otherwise. Each Borrower
represents and warrants to Agent and Lenders that such Borrower has not
transferred or assigned to any Person any claim that such Borrower ever had or
claimed to have against Agent or any Lender.

 

--------------------------------------------------------------------------------

Remington Arms Company, Inc., et al.
June 18, 2008
Page 3



 

If the foregoing is in accordance with your understanding, please sign and
return this letter amendment to us.

 

Very truly yours,

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Agent and a Lender

 

 

By:

/s/ Bruce Rhodes

 

Bruce Rhodes, Senior Vice President

 

 

ACKNOWLEDGED AND AGREED:

 

REMINGTON ARMS COMPANY, INC., as a Borrower

 

                

 

/s/ Kimberly A. Brown

 

Name: Kimberly A. Brown

 

Title: Assistant Treausrer

 

RA BRANDS, L.L.C., as a Borrower

 

 

/s/ Kimberly A. Brown

 

Name: Kimberly A. Brown

 

Title: Treasurer

 

THE MARLIN FIREARMS COMPANY, as a Borrower

 

 

/s/ Julie A. Sears

 

Name: Julie A. Sears

 

Title: Secretary

 

 

H&R 1871, LLC, as a Borrower

 

 

/s/ Julie A. Sears

 

Name: Julie A. Sears

 

Title: Secretary

 

 

[Signatures continued on following page]

 

 

--------------------------------------------------------------------------------

Remington Arms Company, Inc., et al.
June 18, 2008
Page 4

BANK OF AMERICA, N.A.,

as a Lender

 

 

/s/ Lawrence P. Garni

 

Name: Lawrence P. Garni

 

Title: Sr. Vice President

 

 

NATIONAL CITY BUSINESS

CREDIT, INC., as a Lender

 

 

/s/ Tom Buda

 

Name: Tom Buda

 

Title: Vice President

 

 

 